                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

 ANDREW ALLEN,                                )
                                              )
                      Plaintiff,              )
                                              )
                                              )
       v.                                     )               No. 5:18-CV-520-FL
                                              )
                                              )
 ATLAS BOXING AND CRATING,                    )
                                              )
                       Defendant.             )




 ANDREW ALLEN,                                )
                                              )
                       Plaintiff,             )
                                              )
                                              )
       v.                                     )               No. 5:18-CV-521-FL
                                              )
                                              )
 ALL IN ONE STAFFING,                         )
                                              )
                       Defendant.             )


                                            ORDER

       These matters are before the court on memoranda and recommendations (M&R) by United

States Magistrate Judge recommending that the court deny plaintiff’s motions for leave to proceed

in forma pauperis (DE 1). Also before the court are plaintiff’s motions for extension of time in

which to pay filing fee (DE 5). Pursuant to Federal Rule of Civil Procedure 42, where the actions

involve common questions of law and fact, the court hereby CONSOLIDATES in all respects the

matters into one case, designating case No. 5:18-CV-520-FL as the repository for filings in the
consolidated case. The clerk is DIRECTED to re-file in case No. 5:18-CV-520-FL all the filings

made previously in case No. 5:18-CV-521-FL, terminate motions therein as duplicitous, and then

to CLOSE the case file in case No. 5:18-CV-521-FL. In case No. 5:18-CV-520-FL, the court

GRANTS plaintiff’s motion for extension of time to pay the filing fee. Plaintiff is DIRECTED to

pay a single filing fee for the consolidated case No. 5:18-CV-521-FL, on or before December 13,

2018, and thereafter make all filings only in this consolidated case No. 5:18-CV-520-FL.

       SO ORDERED, this the 29th day of November, 2018.


                                            _____________________________
                                            LOUISE W. FLANAGAN
                                            United States District Judge




                                               2
